
	
		I
		111th CONGRESS
		2d Session
		H. R. 6525
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for development of the Former Bennett Freeze
		  Area, to contribute to the rehabilitation of the economic, housing,
		  infrastructure, health, and educational condition of those affected by the
		  former Bennett Freeze, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Former
			 Bennett Freeze Area Development Act.
		2.DefinitionsIn this Act:
			(1)ONHIRThe term ONHIR means the
			 Office of Navajo and Hopi Indian Relocation.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Trust
			 FundThe term Trust
			 Fund means the Former Bennett Freeze Area Rehabilitation Trust Fund
			 established under this Act.
			3.ONHIR
			 Transition
			(a)Request by
			 tribe; authorized programsUpon the request of the Navajo Nation or
			 the Hopi Tribe by tribal resolution, the Commissioner of the Office of Navajo
			 and Hopi Indian Relocation shall enter into a self-determination contract or
			 contracts with the requesting Indian tribe to plan, conduct, and administer
			 programs, functions, services, or activities (or portion thereof), including
			 construction programs administered by the Commissioner that pertain directly to
			 the requesting Indian tribe. Programs, functions, services, or activities
			 contracted under this subsection shall include administrative functions of the
			 Office of Navajo and Hopi Indian Relocation that support the delivery of
			 services to Indians, including those administrative activities supportive of,
			 but not included as part of, the service delivery programs described in this
			 subsection that are otherwise contractable. Such administrative functions shall
			 be contractable without regard to the organizational level within the Office of
			 Navajo and Hopi Indian Relocation that carries out such functions.
			(b)RegulationsThe Commissioner shall issue regulations
			 implementing subsection (a) that, to the maximum extent feasible—
				(1)parallel the
			 requirements of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450f); and
				(2)reflect the
			 independent agency status of the Office of Navajo and Hopi Indian
			 Relocation.
				4.Former Bennett
			 Freeze Area Rehabilitation Trust Fund
			(a)EstablishmentThere is hereby established in the Treasury
			 of the United States a trust fund to be known as the Former Bennett Freeze Area
			 Rehabilitation Trust Fund, which shall consist of the funds appropriated
			 pursuant to subsection (f) of this section and any interest or investment
			 income accrued on such funds.
			(b)Secretary as
			 trustee; investment of fundsThe Secretary shall be the trustee of the
			 Former Bennett Freeze Area Rehabilitation Trust Fund and shall be responsible
			 for investment of the funds in such Trust Fund. Notwithstanding the foregoing,
			 upon receipt and approval of a plan for the use of those funds consistent with
			 subsection (c), the Secretary shall transfer these funds to the Navajo-Hopi
			 Land Commission Office of the Navajo Nation, or its designee, as
			 trustee.
			(c)Availability of
			 funds; purposesFunds in the
			 Former Bennett Freeze Area Rehabilitation Trust Fund, including any interest or
			 investment accruing thereon, shall be available to the Navajo Nation solely for
			 purposes which will contribute to the continuing rehabilitation and improvement
			 of the economic, housing, infrastructure, health, educational, and social
			 condition of families, and Navajo communities, that have been affected by the
			 former Bennett Freeze.
			(d)Deposits to
			 Trust FundThe Trust Fund
			 shall consist of—
				(1)a set-aside each fiscal year of 0.75
			 percent of any amounts appropriated for the Operation of Indian Programs budget
			 of the Bureau of Indian Affairs;
				(2)a set-aside each fiscal year of 5.0 percent
			 of any amounts appropriated for the Indian Housing Block Grant Program under
			 title I of the Native American Housing and Self-Determination Act of
			 1996;
				(3)a set-aside each fiscal year of 0.75
			 percent of any amounts appropriated for the Rural Development Program (title
			 III); and
				(4)any amounts appropriated, transferred, or
			 credited to the Trust Fund under any provision of law.
				(e)Termination of
			 Trust FundThe Rehabilitation
			 Trust Fund shall terminate when, upon petition by the Navajo Nation, the
			 Secretary determines that the goals of the Trust Fund have been met. All funds
			 in the Trust Fund on such date shall be transferred to the Treasury.
			(f)Authorization of
			 appropriations; reimbursement of General FundThere is hereby authorized to be
			 appropriated for the Former Bennett Freeze Area Rehabilitation Trust Fund such
			 sums as may be necessary for each of fiscal years 2011 through 2025.
			5.Miscellaneous
			(a)Expansion of
			 ONHIR authoritySection 12 of
			 Public Law 93–531 (25 U.S.C. 640d–11(d)) is amended by adding at the end the
			 following:
				
					(4)The Commissioner
				is authorized to carry out a rehabilitation program to redress the effects of
				Federal development restrictions (commonly referred to as the Bennett
				Freeze) in the western portion of the Navajo Reservation. This program
				shall be limited to housing construction and renovation, infrastructure
				improvements, and economic development initiatives.
					(5)There are
				authorized to be appropriated such sums as may be necessary to carry out the
				program described in paragraph
				4.
					.
			(b)Navajo
			 Rehabilitation Trust FundSection 32 of Public Law 93–531 (25 U.S.C.
			 640d–30) is amended—
				(1)in the first
			 sentence of subsection (f), by striking and the United States has been
			 reimbursed for funds appropriated under subsection (f) of this
			 section;
				(2)in the first
			 sentence of subsection (g), by striking 1990, 1991, 1992, 1993, and
			 1994 and all that follows through the final period and inserting
			 2011, 2012, 2013, 2014, and 2015.; and
				(3)in subsection (g),
			 by striking the second sentence.
				(c)Relocation of
			 households and membersSection 1 of Public Law 93–531 (25 U.S.C.
			 640d) is amended by adding at the end the following new subsection:
				
					(f)The Navajo Nation
				has the right to negotiate and approve an Accommodation Agreement with the Hopi
				Tribe for any Navajo head of household residing on Hopi Partitioned Land that
				has not otherwise entered into an Accommodation Agreement but intends to remain
				on the Hopi Partitioned
				Land.
					.
			(d)Relinquishment
			 of accommodation agreement and eligibility for relocation
			 benefitsThe Navajo-Hopi Land
			 Dispute Settlement Act of 1996 is amended by adding a new section 13 as
			 follows:
				
					13.Relinquishment
				of accommodation agreement and eligibility for relocation
				benefitsNotwithstanding any
				other provision of this Act, the Settlement Agreement, or the Accommodation
				Agreement, any Navajo family that has entered into an Accommodation Agreement
				shall have the right—
						(1)to relinquish that
				Agreement at any time up until the closure of the Office of Navajo and Hopi
				Indian Relocation; and
						(2)after
				relinquishment under paragraph (1), to receive the full relocation benefits to
				which the family would otherwise have been entitled had the family not signed
				the Accommodation Agreement, including relocation housing, counseling, and
				other
				services.
						.
			(e)AppropriationsThere
			 are authorized to be appropriated such sums as are necessary to carry out the
			 programs set forth in the amendments made by this section. Funds appropriated
			 under this subsection shall be in addition to funds made available for use on
			 the Navajo and Hopi Reservations out of appropriations heretofore or hereafter
			 granted for the benefit, care, or assistance of Indians in general, or made
			 pursuant to other authorizations in effect on the date of the enactment of this
			 Act.
			
